Citation Nr: 1611054	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel injury to the right hand involving muscle group IX, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a shrapnel injury to the right neck involving muscle group XXII, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for malaria.

5.  Entitlement to a compensable rating for a scar from the residuals of a shrapnel injury to the right hand.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, B.M., and B.R.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to increased ratings for the residuals of a shrapnel injury to the right hand, residuals of a shrapnel injury to the neck, bilateral hearing loss, and scarring of the right hand due to residuals of a shrapnel wound and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have active malaria, cerebral malaria, residual liver or spleen damage, or residual chronic fatigue.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.88b, Diagnostic Code 6304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

With respect to the increased rating claim being decided herein, the RO provided the Veteran with a notification letter in August 2009, prior to the initial adjudication of the claim in November 2009.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation and of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examination in September 2009.  As discussed below, the Board finds that the September 2009 VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination, and fully addresses the rating criteria that are relevant to rating the Veteran's malaria.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected malaria since he was last examined in September 2009. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the October 2015 hearing, a Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific malaria symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative identified the relevant evidence and interviewed the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate this claim.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation for his service-connected malaria under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Malaria is evaluated as 100 percent disabling when it is an active disease.  According to the note associated with the diagnostic code, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears. Id.

During a September 2009 VA examination, the Veteran reported that he was hospitalized and treated for malaria during service.  He stated that he was released from the hospital and that he had not had a recurrence of malaria since that time.  He also denied any current complaints of malaria.  A blood smear was negative for malarial parasites.  The examiner noted that the Veteran's malaria had resolved without significant residuals or current objective findings.

During the October 2015 hearing, the Veteran testified that the last time he was treated for his malaria was in 1966 in Vietnam.  He stated that he was hospitalized for 10 to 12 days at that time and that he had not been treated since that time. See hearing transcript, p. 22.  He indicated that he was told that malaria could cause kidney damage, and he related that he had cysts on his kidneys.  He denied any problems with his liver and spleen.  He also related that he had not been treated or evaluated for anything in conjunction with malaria. Id. at 23.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria.  Throughout the appeal, the Veteran's malaria has been inactive and without residuals of liver damage, spleen damage, cerebral damage, or chronic fatigue.  As such, he does not meet the rating criteria for a compensable evaluation.

As noted above, the Veteran did state that he was told that malaria could cause kidney damage and noted that he had cysts on his kidneys.  If he would like to file a claim for a kidney disorder as secondary to his service-connected malaria, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

In summary, the evidence of record does not show that the Veteran has active malaria, cerebral malaria, or otherwise indicates that the Veteran has residual liver or spleen damage or residual chronic fatigue.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim. 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Consequently, a compensable rating is not warranted for malaria.

The preponderance of the evidence is against the assignment of a compensable rating for the service-connected malaria at any time during the appeal period.  The claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's malaria disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected malaria disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's malaria has resolved and he has no active symptoms.  Therefore, his lack of symptoms is contemplated in the noncompensable rating assigned.  

The Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected malaria under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for malaria is denied.


REMAND

The Veteran's last VA examination that addressed his service-connected residuals of a shrapnel injury to the neck and right hand and residual scarring of the right hand was provided in April 2013, which was nearly three years ago.  In the VA examination report, the examiner noted that the Veteran had no functional impairment of his neck and right hand.  However, during the October 2015 hearing, the Veteran indicated that he avoided using his right hand due to pain and that he was only able to pick objects up with the fingertips of his right hand. See hearing transcript, p. 10.  In addition, he related that he had tension pain in his neck that radiated down his arm and into his abdomen.  He stated that he had possible muscular or nerve damage from the residual shrapnel fragment that was embedded in his muscle. Id. at 13-14.  Therefore, as the evidence suggests that the Veteran's neck and right hand symptomatology may have increased in severity since the April 2013 VA examination, a remand is necessary in order to schedule him for the appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claims for an increased rating for bilateral hearing loss and for service connection for tinnitus, the Board notes that the Veteran was afforded a VA audiology examination in March 2015.  Following the VA examination, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of that evidence.  The Board notes that he did submit a waiver in October 2015, but upon review, that waiver was limited to evidence submitted on that date.  As such, the claims must be remanded to the AOJ for review and preparation of a SSOC, if a grant of the benefits is not made.

With respect to the claim for an acquired psychiatric disorder, the Veteran was afforded a VA mental disorders examination in March 2015.  The VA examiner diagnosed the Veteran with PTSD and noted that he was a Purple Heart recipient.  However, the examiner did not provide an etiology opinion.  Therefore, on remand, a clarifying opinion should be requested from the March 2015 VA examiner to determine whether the Veteran's PTSD is at least as likely as not related to an in-service stressor.

In addition, during the October 2015 hearing, the Veteran reported that he was treated at a Vet Center for approximately one year between 2012 and 2013.  See hearing transcript, p. 31.  These records have not been obtained and associated with the record.  On remand, the AOJ should seek authorization to obtain these records from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the residuals of shrapnel injury to the right hand and neck, right hand scars, bilateral hearing loss, tinnitus, and any psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a shrapnel injury to the right hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In so doing, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold when compared to the sound side. The examiner should state whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.

The examiner should identify any other manifestations or symptoms of the Veteran's right hand disability, including any limitation of finger motion due to the muscle group IX wound, numbness, tingling, incomplete paralysis, or complete paralysis.

In providing this opinion, the examiner should address the Veteran's October 2015 hearing testimony that he guarded his right hand due to pain and that he was only able to pick objects up with his right fingertips.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right hand scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's right hand scars, including the sizes and locations.  He or she should also indicate whether they are unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scars cause any functional loss.

In providing this opinion, the examiner should address the Veteran's October 2015 hearing testimony that his right hand scars are painful, have areas of elevation and depression, and are irritated with rubbing and that his scarring has resulted in functional impairment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a shrapnel injury to the neck.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In so doing, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold when compared to the sound side. The examiner should state whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.

The examiner should identify any other manifestations or symptoms of the Veteran's right neck disability, including any limitation of motion due to the muscle group XXII wound, numbness, tingling, incomplete paralysis, or complete paralysis.  The examiner should also address whether there was any further muscular or nerve damage from the remaining shrapnel fragment embedded in the Veteran's neck.

In providing this opinion, the examiner should address the Veteran's October 2015 hearing testimony that he had tension headaches due to his neck injury and that his neck pain radiated down his arm and into his abdomen.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's file to the March 2015 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any psychiatric disorder, to include PTSD, that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that are present.  For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including as a result of the verified in-service stressors that occurred while he was serving in Vietnam.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


